Citation Nr: 1433260	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sensory polyneuropathy of the right upper extremity as a result of herbicide exposure.

2.  Entitlement to service connection for sensory polyneuropathy of the legs and feet as a result of herbicide exposure.

3.  Entitlement to a compensable rating for a right arm injury scar.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and June 2010 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In April 2014, prior to an April 2014 scheduled Board hearing, the appellant requested that the hearing be rescheduled as he was unable to appear due to a hospitalization.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Requests for changes in hearing date must be made two weeks or more prior to the scheduled date, must be in writing, and must provide good cause why a different date is requested.  38 C.F.R. § 20.705(c) (2013).  The Veteran's request and the provided reason are sufficient good cause and he should be rescheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO and notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



